DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 9/30/2022.
Claims 14, 16, 17, 22 and 50-54 are pending. 
This office action is a 371 filing of PCT/US2018/023841 filed 3/22/2018 which claims priority to provisional application 62/475,112 filed 3/22/2017.

  Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14, 16, 17, 22 and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by applicant’s amendment. 
The claims have been amended to recite that eukaryotic cells are stably integrated with a rAAV vector such that the cell is capable of producing rAAV to a titer of at least 8.5 x 1010 GC/ml. To this end, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. 
Regarding the specifics of this invention, the claims recite a broad and non-descript set of host cells that serve as a source for production of rAAV. However, the specification is limited to developing HeLa S3 cells comprising an integrated rAAV vector. Titers as claimed were arrived at following adenovirus (helper virus) infection.  The art has demonstrated limited use of cells to produce rAAV to high number and for methods to achieve high titer rAAV from stable cells, HeLa has shown itself to be the cell of choice (see Clement, page 3). 
The claims thus are drawn to a large genus of cells that must mediate integration and production of a high titer of rAAV wherein the cells are not sufficiently described in the specification.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus. To this end, the MPEP teaches, if the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. 
For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  In this case, the genus of eukaryotic cells is not known or taught to be correlative with producing high rAAV titer from stable cells. 
Secondly, claim 51 recites that the amount of rep delivering into the cell is between 0.75 and 1 g/106 cells. However, this is the amount provided to the cell. The specification does  not indicate how much is received by the cell (i.e. delivered into the cell). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 16, 17, 22, 50 and 52-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivistava and Ling (US 20180044698). This rejection has been reworded based upon applicants’ amendment. 
Srivistava and Ling teach methods of producing rAAV which method involves introducing rAAV vectors for integration and delivery of mRNA encoding Rep proteins (see e.g. ¶0004 and 0009).
[0004] Provided herein are recombinant AAV (rAAV) particles or preparations, nucleic acid vectors, and methods of use thereof for achieving site-specific integration of a heterologous sequence. Also provided herein are methods and compositions useful in the production of rAAV particles, wherein the methods and compositions provide increased particle titers and/or particles having enhanced transduction efficiencies.
[0009] In some embodiments, the nucleic acid vector encodes the Rep protein. In some embodiments, the Rep protein is delivered to the host cell separately from the nucleic acid vector. In some embodiments, the Rep protein is expressed from a second nucleic acid that is delivered to the host cell. In some embodiments, the second nucleic acid is an mRNA that is transiently transfected into the host cell. In some embodiments, the second nucleic acid is transfected into the host cell in a viral particle.

The cells are incubated for 4 days (see e.g. ¶0092). And the site of integration is chromosome 19 (see e.g. ¶0102). Given that the method is based upon integration i.e. Figure 2, it is inherent that this step be measured. 

    PNG
    media_image1.png
    341
    508
    media_image1.png
    Greyscale

The only thing missing from the teachings is explicit disclosure that the method of producing the stable cell line is capable of producing a titer of at least 8.5 x 1010 GC/ml. In regard to the wherein clause of claim 1, MPEP 2111.04, section I states that a whereby clause in a method claim is not to be given patentable weight when it simply expresses the intended result of a process step positively recited.  It is noted that this limitation is about capability of production as there are no actual method steps of culturing and tittering. Rather the method is to developing a stable cell line. As the steps of stable integration in the presence of Rep mRNA in cells are the same in the prior art and the claims, one would expect the titers to be the same. 
	The method involves delivering the nucleic acids into a host cell (see claim 1) which involves i.e. electroporation or nanoparticles or lipid mediated transfection (see ¶0064). The cell line and rAAV particles will thus be those of claims 53 and 54. 
Claims 14, 16, 17, 22, 50 and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelhardt (US 20080166758). This rejection has been reworded based upon applicants’ amendment. 
Engelhardt et al teach methods of producing rAAV which method involves introducing rAAV vectors for integration and delivery of mRNA encoding Rep proteins (see e.g. ¶0193). And the site of integration is chromosome 19 (see e.g. ¶0178). The efficiency is evaluated (see e.g. ¶0193). The delivery is by cationic liposomal methods, electroporation, lipids or beads (¶ 0087 or 0102). 
The only thing missing from the teachings is explicit disclosure that the method of producing the stable cell line is capable of producing a titer of at least 8.5 x 1010 GC/ml. In regard to the wherein clause of claim 1, MPEP 2111.04, section I states that a whereby clause in a method claim is not to be given patentable weight when it simply expresses the intended result of a process step positively recited. It is noted that this limitation is about capability of production as there are no actual method steps of culturing and tittering. Rather the method is to developing a stable cell line. As the steps of stable integration in the presence of Rep mRNA in cells are the same in the prior art and the claims, one would expect the titers to be the same. The cell line and rAAV particles will thus be those of claims 53 and 54. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 17, 22 and 50-54 are rejected under 35 U.S.C. 103 as obvious over Engelhardt (US 20080166758) or Srivistava and Ling (US 20180044698) in view of Van Tendeloo et al (Blood, 2001, pages 49-56). This is a new rejection necessitated by applicants’ amendment. 
	 The methods of Engelhardt and Srivistava and Ling teach methods of using mRNA in transfections but do not provide the details. However, the method of transfecting with mRNA has long been known in the art and use of concentrations claimed in claim 51 are also well known. Van Tendeloo teaches such conditions on page 51, col 1). The known concentrations in the same method would be substituted in the method of Engelhardt and Srivistava and Ling with predictable success as Engelhardt and Srivistava and Ling teach use of mRNA in transfection methods but do not state the concentration whereas Van Tendeloo provide this concentration. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633